PUBLISH


                  IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT



                                   No. 92-2872

                           D. C. Docket No. 91-03052-RV


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,
                                                               Cross-Appellant,

                                      versus

WILLIAM MICHAEL ADKINSON,
ANN POWELL MINKS, f.k.a. Ann Powell, et al.,

                                                          Defendants-Appellants,
                                                               Cross-Appellees.
                               _________________

                                    No. 95-2061
                                _________________
                           D. C. Docket No. 91-03052-RV

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

      versus

RONALD D. PEEK, ANN POWELL MINKS, et al.,

                                                           Defendants-Appellants.
                        Appeals from the United States District Court
                            for the Northern District of Florida


                                    (February 23, 1998)

Before DUBINA, Circuit Judge, and HILL and GIBSON*, Senior Circuit Judges.

*Honorable John R. Gibson, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by
designation.


HILL, Senior Circuit Judge:

         Defendants appeal from the denial of their motion for a new trial and from

their convictions and sentences upon multiple counts of conspiracy, bank, mail and

wire fraud, interstate transportation of stolen property and money laundering. The

government appeals the district court’s determination that the sentencing guidelines

do not apply to these defendants. For the following reasons, all convictions and

sentences WILL BE REVERSED AND VACATED.1



                                             I.

         Confronted with a situation similar to the one presented here, a judge wisely

wrote:

          1
       We do not reach the government’s appeal. Judgment to this
 effect will follow further proceedings consistent with this
 opinion.

                                             2
            Although there is ample ground for argument that the Supreme
      court has doubts about Lau’s continued vitality, a requiem may be
      premature and, in any event, should not be sung by this choir.

NAACP v. Medical Center, Inc., 657 F.2d 1322, 1330 (3d Cir. 1981) (Judge Joseph
Weiss).

      Had this admonition been taken to heart at the outset of this case, a most

troublesome path would have been avoided.



                                  II. Background

      This case began as a basic bank fraud case arising out of alleged false

statements and misrepresentations made to procure loans for a land development

project and that large amounts of loan proceeds were allegedly diverted for personal

use. Somewhere along the line, the case mutated into a broad conspiracy against

the government involving wire, mail, and tax fraud, interstate transportation of




                                         3
money taken by fraud and money laundering.2 There was evidence of the following

facts.

         William Adkinson, a Houston real estate developer, had expanded a modest

business of acquiring and renovating foreclosed homes into a complex series of

interlocking corporate entities under the umbrella of The Development Group, Inc.

(DGI). Adkinson named Ronald Peek president of DGI. During this time,

Adkinson met Keith Cox, a London solicitor. Cox represented a group of Kuwatis

who invested internationally through a multi-billion dollar company called

Compendium Trust. After several successful business ventures with Cox, Adkinson

began to engage in large, complex real estate transactions.


          2
              The district court stated at the end of the government's
 case:

                Preliminarily, let me just say that this has
                probably been the most difficult case to try
                to understand what is charged and what the
                evidence is of any criminal case that I have
                ever dealt with, and I suspect most of you can
                say the same thing. Part of the problem is
                that the government has attempted to turn a
                bank fraud case into a case that includes an
                income tax case and a mail fraud and wire
                fraud, and everything else, and the pieces
                simply don’t fit together very well; and, when
                you have as far-reaching factual circumstances
                that are in this case, it makes it extremely
                difficult to try to deal with all of the
                defendants and all of these charges that, for
                the most part, are not even related.

                                         4
      In the summer of 1985, Adkinson became interested in purchasing an

exceptional piece of beachfront property and contiguous forest land from the St. Joe

Paper Company of Jacksonville, Florida (St. Joe). The property is situated in the

panhandle of Florida and includes 6.5 miles of sugar white beaches, dense pine

forests, fresh water lakes and magnificent sand dunes.

      Adkinson employed Robert Alligood, then president of the engineering firm

of Reynolds, Smith & Hills (RS&H), to help Peek and him negotiate the purchase

from St. Joe. Alligood had a relationship with the principals of St. Joe that

Adkinson hoped would help in the negotiations. In addition, RS&H performed

engineering studies on the feasibility of developing the property. Alligood and

RS&H were to receive a broker's commission of $3 million through its real estate

subsidiary, Plantec Realty Corp.

      A contract was ultimately negotiated, providing for $50 million in cash for

approximately 780 acres, a tax-free property exchange of 18,000 interior acres, and

an additional 2,000+ acres purchased on a seller-financed note and mortgage for

$132 million. The contract provided for the immediate release of portions of the

beach front and a staged release of the other land as mortgage payments were made.

      On October 3, 1985, the contract was entered into by St.Joe and Panhandle

Coast Investors, Inc. (Panhandle), a Florida corporation, formed at the request of

                                         5
Cox who had joined the deal.3 Adkinson's attorney, Robert Collins, had arranged

for Panhandle to be formed.

      The contract required a deposit of $2.1 million in earnest money with

Imperial Title Company, a title company owned by Collins and Ann Powell Minks.

Adkinson sent two DGI checks to Minks, totaling $2.1 million, to establish the

escrow account. On October 7, 1985, Minks communicated to St. Joe receipt of the

deposit. On October 9, 1985, Panhandle assigned its interest in the land purchase

contract to DGI.     Funding for the land purchase was originally to be provided by

a bank with which Adkinson had done business over several years. That bank,

however, backed out. In order to cover the DGI checks, Adkinson moved the

escrow account to West Belt National Bank (Bank) and that bank honored the

checks based upon an agreement by Sandsend Financial Consultants, Ltd.

(Sandsend), the lending arm of Cox' Compendium Trust, to fund the escrow from

a certificate of deposit. The Bank confirmed that the total escrow was on deposit

as of March 12, 1986, and Minks and Collins communicated this fact to St. Joe.4




            3
                Cox was named as a defendant in this case, but was not
 tried.
        4
        The account statement did not show a deposit of the funds
 until March 23, 1986.

                                         6
The certificate of deposit had a maturity date of March 19, 1986. Sandsend

redeemed the certificate on March 21, 1986.

      In April of 1986, Adkinson secured a purchase money loan from Hill

Financial Savings Association (Hill) of Red Hill, Pennsylvania. As structured by

Hill, the loan would be to a joint venture comprising a DGI subsidiary, FSD Group,

Inc. (FSD), and a subsidiary of Hill. The joint venture would be called Emerald

Coast Joint Venture (Emerald Coast), which would take the property in its name

and execute the loan document. Ronald D. Peek, president of DGI, was also

president of FSD.5

      Subsequently, Hill became concerned that the loan might be considered an

investment, which by law it was not permitted to make.           Hill retained the

accounting firm of KPMG Peat Marwick to perform an accounting investigation of

the loan, which included a close examination of the borrower, DGI, and its

principal, Adkinson. Richard Sundheim, of Main Hurdman now Peat Marwick,

performed the audit.

      Consequently, as one of the conditions of the loan, Hill required Emerald

Coast to pre-sell approximately 130 acres of the property. In order to satisfy this


       5
       Adkinson formed a subsidiary, The Accounting Group, Inc. to
 handle all his and his companies' accounting, administered by Rick
 Maniscalco, who reported directly to Adkinson.

                                        7
requirement, Adkinson approached his friend, Robert Corson, who had recently

purchased a Texas savings association, Kleberg County Savings Association of

Kingsville, Texas, later known as Vision Banc. Vision Banc agreed to make loans

to four entities for the purpose of purchasing the 130 acres.

      Adkinson and Cox chose Crossview Development Company, owned by a

Kuwati investor, a client of Cox, as one of the entities. Two others were former

DGI subsidiaries, First Western Equity, Inc. and Development Mortgage Group,

Inc. (DMG), which were in the process of being sold off to their respective

presidents, Barney Van Huss and Gilbert G. Dufilho. Both Van Huss and Dufilho

agreed on behalf of their respective companies to participate in the transactions.

The fourth company, suggested by Corson, was Ferguson/C & D, Inc., owned by

Robert Ferguson.

      On May 26, 1986, a new brokerage agreement was executed between

Adkinson and Plantec in which Plantec and Koshkin would share one-third and

two-thirds, respectively, in a 5% or $9.1 million brokerage commission. The

agreement was backdated to August, 13, 1985, by Plantec's president.

      On June 1, 1986, Cox and Adkinson entered into an agreement that Sandsend

would lend DGI $30 million to be used to purchase the contract rights to

approximately 268 acres of the Walton County land purchase from Panhandle. In

                                         8
consideration for the loan, DGI would arrange for St. Joe to deed those acres to

Sandestin Investors, Inc., a wholly owned subsidiary of Sandsend.

       On June 2, 1986, the four loans from Vision Banc to the above-named

entities were closed in Houston. Adkinson's lawyers, Robert Collins and Daniel

Kistler, were present.    A newly formed Florida corporation, Walton County

Investors, Inc. (Walton) acted as the initial purchaser of the 130 acres from St. Joe.

It then sold off tracts of the 130 acres to the four entities for an aggregate price of

$48 million, of which $20.4 million was provided by Vision Banc.

       On June 3 through June 5, 1986, the Hill loan transaction closed in

Jacksonville, Florida. At closing, however, Hill demanded material changes in the

structure of the loan transaction. Hill required Adkinson to purchase certain real

estate owned by Hill, cede a greater equity share (75%) of the Florida purchase to

it, and transfer to Hill 7,300 acres of the most valuable property as a loan fee.

Adkinson objected, but chose to close.

       The land was conveyed by four separate deeds. Crossview took 260 acres

directly; a second deed went to Emerald Coast; a third to Hill for the 7,300 acres it

had demanded at the last minute; and the fourth deed was to Walton for the 130




                                          9
acres. The escrow funds were paid by Imperial to St. Joe upon closing.6 Plantec

received a commission of $9.1 million by way of checks in the amounts of $1, $2

and $6.1 million. Plantec had agreed to lend $1 million to DGI so it could close,

so the $1 million check was endorsed by the president of Plantec over to DGI, and

returned to Collins. Collins gave Alligood a promissory note signed by Adkinson

as president of DGI for the loan back. The $6.1 million check was endorsed to

Benjamin Koshkin, a real estate broker who had worked on the deal. Koshkin paid

the $6.1 million to Sandsend to reduce Adkinson's and Koshkin's liabilities to

Sandsend.

      After closing, Adkinson sued Hill, claiming usury and bad faith relating to

its eleventh-hour modifications to the loan agreement. The suit was settled; Hill

agreed to convey to the joint venture the 7,300 acres it had taken as a fee and to

make an additional $12 million loan.

      Some time later, Sandsend acquired all of Adkinson's DGI stock in a

foreclosure. Sandsend continued to develop and market the property, including an

effort to sell portions to the State of Florida. Political contributions were made to




        6
        St. Joe learned of Collins' interest in Imperial prior to
 closing.

                                         10
certain state officials which are alleged to have been attempts to influence the State

to buy the property.

       Ultimately, the sale to the State was not successful, and mortgage payments

were not made in a timely fashion. St. Joe sued for foreclosure, and settled for the

return of 2,000 acres. Vision Banc released any remaining liability in exchange for

transfer of the mortgaged property. Adkinson declared personal bankruptcy.

                    III. Indictment and Pre-Trial Proceedings

       On September 27, 1991, a grand jury empaneled by the United States District

Court for the Northern District of Florida, Pensacola Division, returned a 115-page,

fifteen count indictment against fourteen defendants. Count I of the Indictment

alleged a conspiracy to commit an offense against the United States in violation of

18 U.S.C. § 371. The conspiracy was said to have five objectives: to impede the

Internal Revenue Service (IRS); to defraud Hill and Vision Banc; to commit mail

and wire fraud in defrauding the banks; and to transport their fraudulent proceeds

interstate.7 Counts II through XV alleged substantive violations of the same

offenses. Counts II and III alleged bank fraud; Counts IV, IX, X, mail fraud;

Counts V and VI, VII, wire fraud; and Counts VIII, XI, XII charged interstate



        7
       The statutes alleged to have been violated are 18 U.S.C. §§
 1341, 1343, 1344, 1956 and 2314.

                                         11
transportation of money taken by fraud. Finally, Counts XIII, XIV, and XV

charged money laundering.

      Defendants moved to dismiss Count I pointing out that four of the five

conspiratorial objectives alleged in Count I did not state an offense. The then-

controlling law of this circuit required the United States to be the victim of a

Section 371 conspiracy. United States v. Hope, 861 F.2d 1574, 1577 (11th Cir.

1988) (Hope I); United States v. Hope, 901 F.2d 1013, 1018 (11th Cir. 1990) (Hope

II). Four of the five conspiratorial objects (objects 2-5) alleged in Count I,

however, describe a scheme targeted not at the United States but at two private

banks--Hill and Vision Banc.8 Defendants objected that the government had

persuaded the grand jury to indict them on a count, eighty percent of which, under

then-controlling law, alleged no crime at all.

       Several defendants also moved for severance, arguing that dismissal of the

improper bank fraud conspiracy from Count I would require their severance since

their joinder was predicated upon allegations of a broad bank fraud conspiracy.

These defendants argued that the tax fraud which would remain the sole object of




        8
       A federally insured financial institution is not a federal
 agency under Section 371. See United States v. Falcone, 934 F.2d
 1528,1535(11th Cir. 1993).

                                        12
the Section 371 conspiracy charged in Count I could not support their continued

joinder.

       At the hearing on the motion, the government admitted that the bank fraud

conspiracy alleged in Count I did not, under Hope I and Hope II, state a violation of

Section 371. Nevertheless, government counsel, asserting that there was ample

ground for the argument that the Eleventh Circuit had doubts about the continued

vitality of Hope I and Hope II, urged the district court not to dismiss the allegations

of bank fraud as objects of the conspiracy. The government counseled the court to

defer ruling.

       The government pointed out that, in July of 1991, a panel of this court,

following Hope I and Hope II, had reversed convictions under Section 371 because

the offense alleged was directed against private banks rather than the United States.

United States v. Falcone, 934 F.2d 1528, 1539 (11th Cir. 1991). The panel,

however, had expressed “some doubts” about Hope I’s continued vitality.9 Id. at

1539. Then, on August 12, 1991, this court announced that it would rehear Falcone

en banc.10 939 F.2d 1455 (11th Cir. 1991) (en banc). The government had drafted

            9
         Still, the Falcone panel concluded,                    “[w]e are bound,
 however, to follow circuit precedent.” Id.
           10
         This announcement vacated the panel opinion in Falcone.
 Nevertheless, Hope I and Hope II remained the controlling precedent
 in this circuit. United States v. Hogan, 986 F.2d 1364, 1369 (11th

                                          13
Count I, knowing it was subject to dismissal under the circuit’s controlling

precedent, but with the expectation that Falcone, en banc, would overrule Hope I

and Hope II, and that, at that point in time, all of Count I could sustain a conviction.

The government urged the court to take what it characterized as a “high risk”

approach to the trial of these defendants:

       Your Honor, . . . may I suggest one other alternative, the bold, high
       level, high risk approach, and that is to simply leave the indictment as
       is and if Hope is sustained let them take it up on appeal and have it
       reversed. (emphasis added)

The court noted this invitation to error:

       [I]f we treat [the motion to dismiss] as not having been granted and
       the evidence is admitted as if all those other purposes were part of the
       conspiracy and then the Eleventh Circuit decides that Hope is still the
       law, I think we’ve got an almost virtual certainty for a mistrial.
       (emphasis added)

       In its written order the next day, the court elected not to dismiss the bank

fraud conspiracy.11 On the government’s assurance that Falcone would legitimize


 Cir. 1993).
         11
        Defendants, of course, were entitled to a ruling on their
 motion. A Rule 12(b)(2) motion aimed at the sufficiency of the
 indictment which is capable of determination without the trial of
 the general issue “shall be determined before trial unless the
 court, for good cause, orders that it be deferred for determination
 at the trial of the general issue or until after verdict . . . .“
 Fed. R. Crim. P. 12 (e). United States v. Coia, 719 F.2d 1120,
 1123 (11th Cir. 1983).      “A defense is capable of pretrial
 determination if trial of the facts surrounding the commission of

                                            14
the allegations of Count I at some point during the trial, the district court agreed to

proceed to trial on Count I as though it could sustain a conviction.12

                                    IV. The Trial

       The trial lasted five months; 115 witnesses generated more than 85 volumes

and 17,500 pages of transcript; 1,447 exhibits were admitted. Although the court

had indicated that the government should refrain from mentioning objects 2-5 in its

opening statement, the court itself during voir dire told the jury:

       The indictment charges that the defendants conspired among
       themselves and with others to violate the law in a number of respects.
       . . it includes an allegation to defraud these lending institutions and to
       impede the Internal Revenue Service. . .

       Over the next five months, defendants objected to a mass of evidence on the

grounds that it was, under Hope I and Hope II, irrelevant, and certainly would be

irrelevant if the court ultimately dismissed the bank fraud conspiracy from Count

 the alleged offense would be of no assistance in determining the
 validity of the defense.” United States v. Covington, 395 U.S. 57,
 60 (1969). Thus, good cause for deferral exists only if facts at
 trial will be relevant to the court’s decision, but “a district
 court must rule on any issue entirely segregable from the evidence
 to be presented at trial.” United States v. Barletta, 644 F.2d 50,
 57-58 (1st Cir. 1981) (emphasis added); accord, United States v.
 Jones, 542 F.2d 661, 664-65 (6th Cir. 1976) (district court must
 dispose of motions raising legal defense prior to trial if it can).
           12
          Of course, if a jury convicts on a count containing
 insufficient grounds, the conviction cannot stand since the verdict
 may have rested on the insufficient ground. Zant v. Stephens, 462
 U.S. 862, 881 (1983).

                                          15
I. Defendants argued that had the bank fraud conspiracy been dismissed before

trial, as the law required, much of the evidence would have been inadmissible

under Rule 404(b) as evidence of “other bad acts.” The district court, again upon

the government’s assurance that all the evidence was “inextricably intertwined”

with the bank fraud conspiracy, allowed it under the government’s “high risk”

strategy.

       The “high risk” strategy did not pay off.13 The requiem for Hope I and Hope

II remained unsung by the Eleventh Circuit choir and the en banc decision in

Falcone did not issue by the time the government rested its case. The defendants,

of course, renewed their objections to being tried for “non-crimes.”


            13
         This opinion makes clear that indictments should follow
 rather than anticipate the law; therefore, we express no opinion on
 whether the “high-risk strategy” urged upon the court would have
 been successful had Falcone issued earlier. We note only that the
 new rule announced by the en banc court in Falcone was applied
 retroactively in that case. 960 F.2d at 990. But see Bouie v.
 City of Columbia, 378 U.S. 347, 353 1964)(an unforeseeable judicial
 enlargement of a criminal statute, applied retroactively, operates
 precisely like an ex post facto law, such as Article I, § 10, of
 the Constitution forbids). See also United States v. Burnom, 27
 F.3d 283, 284 (7th Cir. 1994)(a clear break in the law that imposes
 criminal liability for acts not previously punishable may not be
 applied retroactively to criminal defendants’ detriment); United
 States v. Jenkins, 349 F. Supp. 1068, 1073 (E.D.N.Y. 1972)
 (district court would not permit criminal prosecution based upon
 criminalization of defendant’s act by an intervening court decision
 because it would “seriously erod[e] fundamental and basic equitable
 principles of law”), aff’d on other grounds, 432 U.S. 358(1975)
 (double jeopardy).

                                       16
      At the urging of the government, the court had proceeded as though the bank

fraud conspiracy alleged in Count I was sufficient to convict these defendants of a

violation of Section 371, even though it was not, either at the time the Indictment

was returned or at the conclusion of their trial. After four months of trial, the

government and the district court, having taken off in an aircraft without wings,

anticipating that Falcone en banc would supply them, decided that an emergency

landing was in order and dismissed the bank fraud conspiracy.14

      At this point the district court was in exactly the position it had predicted it

would be in if the en banc Falcone decision had issued “and . . . the Eleventh

Circuit decides that Hope is still the law, . . . an almost virtual certainty for a

mistrial.” Defendants did move for the mistrial the court had predicted, arguing

that the nature of the Indictment and trial had changed midstream. Even though the

court had forecast a mistrial under these circumstances, it denied the motion.


       14
       The district court, having allowed the government to proceed
 on these objectives, on April 15, 1992, entered judgments of
 acquittal as to objectives 2-5 of the conspiracy alleged in Count
 I. On May 20, 1992, the en banc decision in Falcone did overrule
 Hope I, Hope II, and the Falcone panel. 960 F.2d 988, 990 (11th
 Cir. 1992). That these acts later became sufficient is of little
 importance in this appeal since they are no longer a part of this
 case and further prosecution on them is barred.      Lee v. United
 States, 432 U.S. 23, 30 (1977).        Nor does their subsequent
 validation by Falcone change the fundamental unfairness of trying
 these defendants under the law of Hope I and II, but permitting the
 government to proceed as though en banc Falcone were the law.

                                         17
       This was not the only unusual circumstance attending this trial. Immediately

prior to trial, government counsel filed a pleading, to which he attached his own

affidavit, alleging that “the” defendants had threatened to kill a government witness,

had threatened another witness at gunpoint, had beaten and left an unconscious

witness in a burning car, and committed other acts of intimidation.            These

allegations became front page headlines on the morning of jury selection. This

inflammatory pleading should have been filed sealed,15 but government counsel,

having filed it without seal, explained that his secretary had overlooked the

necessity. During the trial, jurors speculated in the jury room about which

defendants had threatened to kill which witnesses.16



      15
      The district court found that government counsel had violated
 the local rule requiring all parties to a criminal trial to avoid
 the release of information which a reasonable person would expect
 to become the subject of pre-trial publicity if there is a
 substantial likelihood that such publicity would cause material
 prejudice to a fair trial. See Rule 77.3 (B)(1), Local Rules for
 the Northern District of Florida. Furthermore, when questioned by
 the court regarding the necessity to protect the witnesses,
 government counsel conceded that the alleged threats had occurred
 two to four years prior and that his office was conducting no
 current investigation of threats.
       16
       The district court found that the pre-trial publicity was an
 improper extrinsic influence on this jury, but held there was no
 prejudice. But see United States v. Perkins, 748 F.2d 1519, 1533
 (11th Cir. 1984) (a new trial is required if the [extrinsic]
 evidence poses a reasonable possibility of prejudice to the
 defendant) (emphasis added).

                                         18
      Additionally, the government offered the testimony of the now “retired” Peat

Marwick accountant, Richard Sundheim, who had audited the Hill loan on the

critical issue of the quality of the loan. Sundheim testified that he had audited the

proposed loan and “flagged it” because it was seriously under-collateralized, the

borrowers were not at risk, and, therefore, it was not really a “loan” at all, but an

investment. A year later in a deposition taken by the Resolution Trust Corporation,

Sundheim gave exactly the opposite testimony. He testified that he had concluded

that the loan was well within banking guidelines, was adequately collateralized and

not an investment requiring disclosure by Hill. He also testified that he had then

a well-founded opinion that the borrowers could repay the loan and that no special

loss reserves were required to back up the loan.17

      There was also a highly unusual in camera proceeding involving another

important government witness. One of the major allegations regarding the bank

fraud was that these defendants conspired to avoid the restrictions on loans to “one

borrower” by arranging for some of the Vision Banc loans to go to companies

controlled by Adkinson, but with “sham” owners. There being no competent



        17
       He also admitted that he had been fired from Peat Marwick,
 and was not retired as he had been represented at trial by the
 government, and that he was paid by Peat Marwick to prepare his
 trial testimony, a fact not revealed at the time to defendants.

                                         19
documentary evidence showing any common ownerships between the corporate

entities receiving the loans,18 the government offered the testimony of Barney Van

Huss that he had merely posed as the owner of one of the corporations so that it

could receive loan monies as an arm’s-length participant in the transactions. The

difficulty with this testimony was that Van Huss had on numerous previous

occasions, under oath, claimed just the opposite. In order to buttress his testimony

in this trial, the district court allowed him to explain that his prior statements that

he owned the corporation were lies made because of threats to him and his family,

but that his present testimony was the truth because there were no more threats.

The defense, however, learned almost a year later that the court, in an in camera

procedure requested by the government four days after the beginning of this trial,

had granted Van Huss permission to carry a shotgun because of alleged threats.

       After five months of trial, nine defendants were convicted on various

counts.19 Several defendants moved for a new trial, alleging juror misconduct in


            18
        In fact, a substantial amount of documentary evidence and
 testimony was to the contrary.
       19
      Adkinson, Collins, Peek, Koshkin, and Alligood were convicted
 on Count I. Adkinson, Collins, Peek, Tinsley, Minks and Koshkin
 were convicted on Count II--defrauding Hill. All those convicted
 on Count II, plus Kistler and Dufilho, were convicted on Count III-
 defrauding Vision Banc. Convicted of Count VI, wire fraud, were
 Adkinson, Collins, and Minks. Adkinson and Collins were convicted
 on Counts VIII, interstate transportation of stolen property, and

                                          20
discussing the defendants’ alleged threats to witnesses. They also argued that the

in camera proceeding which resulted in the government’s witness being allowed to

carry a gun, which they only learned about after trial, was Brady and Jencks

material.20 They asserted prosecutorial misconduct in that the government knew or

should have known of the perjury by Sundheim and Van Huss (and other)

witnesses. The denial of this motion is appealed.21

      Defendants raise some seventeen issues on direct appeal. First and foremost,

they challenge the fundamental fairness of their trial. They assert the failure to

dismiss the bank fraud conspiracy from Count I before trial was error and led to the

erroneous admission of extensive evidence which confused and misled the jury.

 IX, mail fraud.    Collins was convicted of money laundering as
 charged in Count XIII. The remaining counts were either dismissed
 or no convictions were obtained.    Count VII was dismissed upon
 motion of the government. No one was convicted on Counts IV, V, X,
 XI, XIV, and XV.
        20
        Defendants claim that the grant of permission to a “felon”
 was an inducement to testify favorably for the government which
 they had a right to know.    Defendants also argue that had they
 known about the in camera proceeding, they could have discredited
 Van Huss’ testimony that he was no longer lying because there were
 no current threats.
        21
        No evidentiary hearing was held on the issues of juror and
 prosecutorial misconduct. See United States v. Harris, 908 F.2d
 728, 733 (11th Cir. 1990) (failure to hold evidentiary hearing into
 juror misconduct constitutes abuse of discretion and reversible
 error). The appeal of the denial of the motion for a new trial was
 consolidated with the direct appeal. Our judgment of reversal of
 all convictions renders moot the motion for a new trial.

                                        21
They also allege prejudicial joinder, prosecutorial misconduct,22 and challenge the

sufficiency of Counts II, III, VI, IX, VIII and XIII of the Indictment. We address

the issues addressed to the Indictment first.

                                    V. Count I

      Defendants assert that the district court’s refusal to dismiss the allegations

of a bank fraud conspiracy from Count I before trial was reversible error. We need

not decide this issue,23 however, because the initial inclusion of these allegations,


       22
       Defendants argue that the government knew it should file in
 camera its inflammatory allegations concerning defendants’ alleged
 threats to kill witnesses, but deliberately filed them openly.
 They also allege that the government induced the favorable Van Huss
 testimony in this case by supporting his request to carry a
 shotgun.
        23
        But see United State v. Cure, 804 F.2d 625, 627 (11th Cir.
 1986) (a district court is required to dismiss an indictment if it
 does not state a prosecutable offense)(emphasis added)(citing
 United States v. Coia, 719 F.2d 1120, 1123 (11th Cir. 1983)(“It is
 perfectly proper, and in fact mandated, that the district court
 dismiss an indictment if the indictment fails to allege facts which
 constitute a prosecutable offense.”(emphasis added)).      See also
                                               th
 United States v. Polychron, 841 F.2d 833 (8 Cir. 1988); United
 States v. Finn, 919 F. Supp. 1305, 1339 (D. Minn. 1995); United
 States v. Lebron, 704 F. Supp. 332 (D.P.R. 1989); United States v.
 Was, 684 F. Supp. 350, 351 (D. Conn. 1988); United States v.
 Cogswell, 637 F. Supp. 295, 296 (N.D. Cal. 1985). In order to be
 valid, an indictment must allege that the defendants performed acts
 which, if proven, constitute the violation of law for which they
 are charged. Polychron, 841 F.2d at 833. An indictment should be
 tested against the law “as we find it on the date of our decision.”
 United States v. City of Philadelphia, 644 F.2d 187, 192 n.3 (3d
 Cir. 1980). “Judicial precedence serves as the foundation of our
 federal judicial system. Adherence to it results in stability and

                                         22
coupled with their subsequent dismissal after the government’s case created a

unique set of circumstances 24 which rendered the trial of Count I fundamentally

unfair and denied these defendants due process of law.

       The allegations of a conspiracy to defraud the banks were insufficient to

sustain a conviction under Section 371 during the entire course of this trial, but they

were dismissed only after the government concluded its case. In permitting the

government to try the case for four months as a bank fraud conspiracy, the district

court allowed the introduction of an enormous amount of evidence under rules

applicable only to conspiracies. The court made four months of evidentiary rulings

based upon the government’s assurances that all the 17,500 pages of testimony and

1447 documents25 were inextricably intertwined because of the far-flung conspiracy

to defraud the banks.26 See United States v. Ripinsky, 109 F. 3d 1436, 1442 (9th Cir.


 predictability.” Jaffree v. Wallace, 705 F.2d 1526, 1533 (11th
 Cir. 1983).
       The announcement of an en banc rehearing by a court of appeals
 does not suspend stare decisis. The disorder that resulted in this
 trial is testament to the wisdom of that rule.
       24
       We can find no other case in which such a sequence of events
 occurred.
            25
          The government’s assurances extended only to its own
 witnesses and documents, of course.
            26
          The government argues that no irrelevant evidence was
 introduced because it was all relevant to the substantive bank
 fraud charges.   This is not so.  The jury was exposed to four

                                          23
1997) (Rule 404 does not prevent admission of evidence of other bad acts where

they are inextricably intertwined with the ongoing conspiracy and scheme to

defraud banks). Moreover, as all defendants were charged with the bank fraud

conspiracy, all the evidence came in against each and every defendant regardless

of when their participation in the scheme was alleged to begin or end.

       We recall the prophecy of the district court upon initial consideration of

defendants’ motion to dismiss:

      [I]f we treat [the motion to dismiss] as not having been granted and
      the evidence is admitted as if all those other purposes were part of the
      conspiracy and . . . Hope is still the law, I think we’ve got an almost
      virtual certainty for a mistrial.

      We agree. Mountains of details relevant only tangentially, if at all, to the

ultimately charged scheme to defraud the IRS certainly must have confused the

jury. Furthermore, under the circumstances of this case, this evidence obviously



 months of extremely prejudicial evidence relevant only to the much
 broader conspiratorial scheme charted in the original indictment,
 including enormous amounts of evidence about the St. Joe Paper
 Company negotiations, the relationships between the various
 business entities involved in the alleged conspiracy, the absence
 of funds in the earnest money accounts for the land purchase, the
 political “bribes,” the alleged coercion of an employee of Adkinson
 to perjure himself in a lawsuit between DGI and a wholly unrelated
 bank, Adkinson’s purchase of a gun collection, post-closing efforts
 to sell the property, efforts to remove documents from the country
 to obstruct the Hill investigation, and the ultimate failure of the
 banks and savings and loans.

                                        24
invited the jury to convict for conduct not, ultimately, even alleged to be a crime.27

The defendants’ objections to this evidence were overruled upon the government’s

“inextricably intertwined” theory. Before the dismissal of the improper objectives,

however, it was impossible to rule correctly since no one knew with what charges

the evidence was “intertwined.” After the deletion of objectives 2-5, it was clear

that much of the evidence was not “intertwined” since the bank fraud conspiracy

had been dismissed.28

       Then, after all this evidence was in the record, the government conceded, as,

of course, it had known all along, that the allegations of a bank fraud conspiracy

did not violate Section 371 under the law of this circuit, and would have to be

dismissed. But the government’s evidence remained in; none was stricken.29 There


        27
        The district court itself commented at sentencing, “I keep
 asking myself . . . what specifically--what specifically is
 illegal? If you look at it bit by bit, it really is hard to do
 that.”
        28
       Examples of prejudicial evidence unrelated to any scheme to
 defraud the IRS but which was admitted as “inextricably
 intertwined” are: the testimony concerning alleged misdealing in
 relation to the payment of real estate commissions; land price
 manipulation; kick backs out of the loan proceeds; political
 payoffs via improper political contributions; check kiting.
        29
        Ironically, had the district court continued on its course
 of allowing objects 2-5 to remain in the Indictment, it would have
 avoided the prejudice which resulted from proceeding to trial on
 the bank fraud conspiracy only to have it dismissed after the
 government’s evidence was in. But see note 10 supra.

                                         25
was no instruction to the jury to disregard any of it. If this strategy is sanctioned,

the rules of evidence provide little protection against conviction by inadmissible

evidence. See United States v. Turquitt, 557 F.2d 464, 468 (5th Cir. 1977) (evidence

which shows or tends to show commission of crimes not charged is inadmissible

in a trial for a particular crime); United States v. Castell, 584 F.2d 87, 89 (5th Cir.

1978) (Judge O’Kelly, in excluding evidence from a trial on charges of interstate

transportation of stolen goods, commented that “. . . you would have thought we

were trying either a drunken driving case or an interstate transportation of women

for immoral purposes rather than what were trying, if you had listened to the

evidence in the courtroom.”); United States v. Broadway, 477 F.2d 991, 993 (5th Cir.

1973) (extraneous evidence may severely prejudice the defendant by the confusion

of issues).



       A most damaging prejudice was to the ability of these defendants to mount

a coherent defense. Defendants were forced to defend themselves against charges

which were not offenses under the prevailing law. They made decisions about

cross-examination, whether to testify and to object, and how to explain the case to

the jury without knowing what the ultimate charges would be. Defendants asked

the court for a ruling on whether they had to defend against charges that they

                                          26
actively conspired to defraud institutions other than the federal government, and the

court answered “maybe.” The court continued to give this answer for the next four

months during the government’s case. Only at the end of the government’s case,

with all of its evidence in, did the court grant the motion to dismiss the improper

conspiracy from the Indictment. Nothing that had occurred during the trial affected

this ruling; the outcome was the same as it would have been had it been made

before trial. The only difference was that it was only at this point that these

defendants knew the charges against them.30

      The “inability of a defendant adequately to prepare his case skews the

fairness of the entire system.” Doggett v. United States, 505 U.S. 647, 654 (1992)

(quoting Barker v. Wingo, 407 U.S. 514, 532 (1972)). “An indictment must

sufficiently warn the defendant of the charges against him so that he may

adequately prepare his defense.” United States v. Alford, 516 F.2d 941, 945 (5th Cir.

1975). In this case, the defense was put in the position of both defending against,

and not defending against, the central conspiracy charges -– precisely what the

          30
         This is not a case where perfectly proper charges are
 ultimately found by the court not to be supported by the evidence
 at trial and acquittals are entered. In that case, defendants know
 the charges from the beginning. They defend against those charges.
 The fact that they prevail on the evidence entitles them to be
 acquitted. See Salinger v. United States, 272 U.S. 542, 548-49
 (1926) (withdrawing part of a charge from the jury’s consideration
 does not work an amendment of the indictment).

                                         27
right to indictment was meant to prevent. Id. Like an indictment which fails to

allege an essential element, the district court’s failure to rule on the motion to

dismiss the improper objectives from Count I forced the defendants to go to trial

with the chief issue undefined. After a trial which had as its centerpiece allegations

that the defendants conspired to defraud Hill and Vision Banc, the district court

decided that was not what the trial had been about after all. After the trial, the court

determined that the only conspiracy upon which convictions lawfully could have

been based all long was the tax conspiracy.

        Ill-defined charges leave “the prosecution free to roam at large -- to shift its

theory of criminality so as to take advantage of each passing vicissitude of the trial

and appeal.” See Russell v. United States, 369 U.S. 749,768 (1962). For example,

the government was permitted to put in extensive evidence regarding the

subsequent failure of Hill, Vision Banc, West Belt and other banks and S& L’s in

support of its conspiracy allegations. This evidence was not only ultimately

irrelevant, but improper since it might have misled the jury into thinking that these

defendants were on trial for causing these banks’ ultimate failure. See United States

v. Wicker, 933 F.2d 284, 290 (5th Cir. 1991) (failure of bank irrelevant to bank fraud

charge).




                                          28
       Furthermore, the merits of defendants’ motions for severance would have

been substantial if the bank fraud conspiracy had been dismissed prior to trial.

Tinsley, Kistler, and Dufilho are not even named in the tax conspiracy.31 Kistler

and Dufilho had no dealings with Hill. The initial motions for severance were

denied predicated upon the government’s bank fraud conspiracy theory. If this

conspiracy had been dismissed pre-trial, severance of these defendants into two or

more smaller cases would likely have been required since the prejudice to them of

being joined when they were charged with no conspiratorial objectives was substantial.

See Kotteakos v. United States, 328 U.S.750, 775(1946) (error to deny substantial right

not to be tried en masse for a conglomeration of distinct and separate offenses

committed by others).

       At the conclusion of the government’s case in chief when the bank fraud

conspiracy was dismissed, defendants again moved for severance based upon

prejudicial misjoinder. The court denied these motions.

       Generally, misjoinder will not be found after dismissal of a count in an

indictment during trial. See United States v. Ong, 541 F.2d 331, 337 (2d Cir. 1976).



          31
         Early in       the trial, the court instructed the jury that
 evidence of the         tax conspiracy was not applicable to these
 defendants. Upon       the objection of co-defendant Morgan, the court
 discontinued this      practice.

                                          29
This rule is inapplicable where the count justifying the joinder was not alleged by

the government in good faith, i.e., with the reasonable expectation that sufficient

proof will be forthcoming at trial. Id. See also United States v. Aiken, 373 F.2d 294,

299 (2d Cir. 1967). Since the government in this case knew at the time the

Indictment was obtained that no amount of evidence at trial would be sufficient to

convict defendants of a Section 371 bank fraud conspiracy, these defendants were

misjoined insofar as the joinder was predicated upon that conspiracy. Id.

       This misjoinder was not harmless. In a trial of this duration and size, guilt

by association is always a threat. Kotteakos, 328 U.S. at 762. The only way all of

these defendants were tied together at all in this far-flung series of events was by

the allegation of a violation of Section 371 through a bank fraud conspiracy which

no amount of evidence at trial could establish. Prejudice resulted from the spillover

effect of the massive amount of testimony and exhibits which came in against all




                                         30
defendants under the “inextricably intertwined” theory.32 This is bad faith joinder

and was seriously prejudicial to these defendants.33

      The circumstances underlying the trial of Count I were fundamentally unfair.

With full knowledge that it was contrary to recent and controlling precedent, the

government induced the grand jury to charge these defendants in Count I with a

violation of Section 371 through a bank fraud conspiracy. Fourteen defendants

alleged to be participants in this massive conspiracy were joined. Then after the

close of the government’s case, having had the benefit of evidentiary and severance

rulings predicated upon the charge of a bank fraud conspiracy, the government



            32
           At sentencing, Tinsley repeatedly stressed that the
 government had totally failed to articulate a single act on
 Tinsley’s part that was criminal. The court responded:

        . . . the difficulty is, when you start coming down to
        the specifics and trying to say, “Well, what did you
        actually do?” The government has tried to do that, but
        they haven’t been very successful in pointing out
        specific behavior that constitutes a crime.     In the
        aggregate, there was wrongdoing in this case.  I think
        that is what the jury sensed, and that’s how they went
        about analyzing it, and that’s how I viewed it. In the
        aggregate, there was certainly wrongdoing.
       33
       Whether the tax conspiracy alone can support the joinder of
 all these defendants is an issue that has never been addressed or
 resolved in this case. We do not address it now except to note
 that the tax conspiracy requires proof that the conspirators knew
 they were in a common plan to impede the functions of the IRS.
 United States v. Klein, 247 F.2d 908 (2d Cir.1957).

                                        31
conceded that it should never have been part of the case. This course of conduct

does not display good faith. See Ong, 541 F.2d at 347. The resulting prejudice to

these defendants affected their substantial rights and denied them due process of

law. We shall reverse all convictions on Count I.34

                              VI. Counts II and III

      Defendants also challenge their convictions on Counts II and III, 35 alleging

that these counts are defective for two reasons: first, the counts fail to allege

“execution” of the bank fraud; and, second, Counts II and III are unsupported by

allegations of an underlying bank fraud “scheme.” Both of these claims have

merit. 18 U.S.C. §1344 requires allegation and proof of both a scheme and an

execution of the scheme to sustain a conviction for bank fraud. In this case, the

execution of any scheme was never alleged, and the description of the scheme itself

was redacted away –- consigned to the ash can.36

1. Execution




           34
        The prejudice to defendants from the handling of Count I
 undoubtedly spilled over to affect the trial as to Counts II and
 III as well.
      35
           All defendants were convicted of one or both of these counts.
       36
            See Section “2" below.

                                        32
      Counts II and III of this Indictment never allege that these defendants

actually executed a bank fraud scheme. Instead, these counts omit this essential

element of the offense and charge incorrectly that the offense of bank fraud was and

can be committed through “devising or intending to devise”a scheme to defraud.

See United States v. Lemons, 941 F.2d 309, 318 (5th Cir. 1991) (bank fraud statute

imposes punishment only for each execution of the scheme).37 When the case was

submitted and the jury charged, they were instructed by the judge no less than five

times that the charges against the defendants were those set forth in the Indictment.

Although the court did read an instruction to the jury containing the execution

element of bank fraud, the Indictment was then given to the jury for their




       37
       An indictment need do little more than track the language of
 the statute charged to be sufficient. United States v.
 Stavroulakis, 952 F.2d 686, 693(2nd Cir. 1992). This Indictment
 does not even do that. A count does not state an offense if it
 does not contain all the elements of the offense charged. Hamling
 v. United States, 418 U.S. 87 (1974); United States v. Chesney, 10
 F.3d 641 (9th Cir. 1993); United States v. Ramos, 666 F.2d 469, 474
 (11th  Cir. 1982) (an indictment is generally constitutionally
 sufficient if it sets forth the offense in the words of the statute
 itself, as long as those words of themselves fully, directly, and
 expressly, without any uncertainty or ambiguity, set forth all the
 elements necessary to constitute an offense under the laws of the
 United States.”) (emphasis added).      The failure to allege the
 element which establishes the very illegality of the behavior and
 the court’s jurisdiction is fatal to the indictment. Russell v.
 United States, 369 U.S. 749 (1962); United States v. Cina, 699 F.2d
 853, 859 (7th Cir. 1983).

                                         33
deliberations. Counts II and III told the jury that the defendants were guilty if they

“devised or intended to devise” a scheme to defraud the banks. We have held:

       “[A] general verdict must be set aside if the jury was instructed that
       it could rely on any of two or more independent grounds, and one of
       those grounds is insufficient, because the verdict may have rested
       exclusively on the insufficient ground.”

United States v. Elkins, 885 F.2d 775, 782 (11th Cir. 1989) (quoting Zant, 462 U.S.

at 881. Accord United States v. Ochs, 842 F.2d 515 (1st Cir. 1988). These counts

invited the jury to convict for conduct not an offense.

       Even if the failure to allege an execution is not fatal,38 however, Counts II

and III suffer from an even more serious deficiency which is the direct result of the

“high-risk” strategy urged upon the court by the government.

2. The Scheme

        The Indictment which ultimately charged these defendants contains no

description of the bank fraud scheme they were alleged to have perpetrated. Count

II charges that defendants devised a scheme to defraud Hill; Count III charges that

defendants devised a scheme to defraud Vision Banc. Originally, a scheme to

         38
        The Fifth Circuit has held that the failure to allege an
 execution is not fatal to an indictment if the indictment “fairly
 imports all the elements” of the offense.        United States v.
                               th
 Blackburn, 9 F.3d 353, 357 (5 Cir. 1993). We need not consider
 whether this indictment fairly imports all the elements vis-à-vis
 execution because we find these counts fatal for failure to allege
 a scheme.

                                         34
defraud Hill and Vision Banc had been described in Count I and incorporated by

reference into Counts II and III. Count I’s introductory section alleged the bank

fraud conspiracy, and then it was divided into Sections A-E. Section A, headed

“Scheme,” described a broad conspiracy to defraud Hill and Vision Banc. Section

B briefly described the St. Joe property. Section C, “Defendants, Entities and

Other Persons,” identified fifty-four individuals and institutions in the case and

described how they were alleged to fit into the conspiracy. Section D set forth the

“Manners and Means by Which the Conspiracy was Carried Out,” in thirty-six

paragraphs describing the conspiratorial scheme. Finally, Section E, the “Overt

Acts” section, recited 227 discrete overt acts which were said to be part of and

pursuant to the conspiracy but with no explanation of how they fit into the alleged

scheme.

       The dismissal of the bank fraud conspiracy from the introductory section of

Count I led the district court to redact the Indictment by eliminating all description

of that conspiracy from the rest of the count. Of the forty-eight pages originally

describing the scheme in Count I, there remains a single paragraph describing a

scheme to evade taxes on fraudulently obtained money. All allegations of the bank

fraud scheme were removed from Section A, the “Scheme.” Twenty-nine of the

original thirty-six paragraphs in Section D’s “Manner and Means” were removed.

                                         35
The seven remaining paragraphs charged only a narrow scheme to distribute and

conceal the proceeds of the Vision Banc loans.39 Hill was no longer even

mentioned. Vision Banc is mentioned, but the “new” indictment essentially picks

up the story after the funds have been obtained from Vision Banc and focuses on

their distribution and concealment from IRS.40 The complete elimination of the

           39
          These paragraphs state only that it was part of the
 conspiracy: (1) to defeat the lawful functions of the IRS by
 concealing the $20.4 million obtained from Vision Banc; (2) to
 arrange the various transactions to give the appearance they were
 arm’s-length; (3) to fraudulently distribute the Vision Banc
 proceeds; (4) transmit the Vision Banc proceeds to Imperial Title
 and then disburse them to Adkinson, Alligood and Ferguson; (5) to
 conceal the diversion of Vision Banc proceeds; (6) for the
 corporate entities to fail to file, or to file false, tax returns
 with regard to the Vision Banc proceeds; and (7) for Adkinson and
 Koshkin to fail to file, and for Alligood and Collins to file
 false, tax returns with regard to the Vision Banc proceeds.
      40
       There was much discussion between the court, the government,
 and the defendants about whether and how to redact the indictment.
 There were two fundamental problems created by elimination of the
 improper bank fraud objectives from Count I.            First, the
 allegations of a scheme to defraud the banks were so pervasive that
 complete elimination of them would eviscerate the Indictment,
 leaving great gaps in the written document as well as the
 government’s case. Second, the Indictment was organized so that
 all the substantive counts, which were supported by the existing
 law, depended for their context on the allegations of a conspiracy
 to defraud the banks.    If these allegations were redacted, the
 substantive counts of mail and wire fraud, as well as interstate
 transportation of money obtained by fraud and money laundering
 would be in furtherance of no underlying scheme.         The court,
 government and the defendants could not agree on a satisfactory
 solution. Ultimately, the court elected to redact the Indictment,
 and to do so    extensively--more extensively, in fact, than any
 party requested.

                                      36
bank fraud scheme from Count I left Counts II and III with no scheme to be

incorporated by reference.

       A redaction of an indictment is permissible so long as the elements of the

offense charged are fully and clearly set out in what remains. United States v.

Miller, 471 U.S. 130, 136 (1985); United States v. Bissell, 866 F.2ds 1343, 1356 (11th

Cir. 1989). An indictment may not, however, be so severely redacted that any of

the elements of the offense are expunged. United States v. Doherty, 867 F.2d 47, 55

(1st Cir. 1989).

       The allegation of a scheme is an essential element of the offense of bank

fraud. 18 U.S.C. § 1344. United States v. Hess, 124 U.S. 483, 488-89 (1888).41 In

Hess, the Supreme Court held:



      After the court finally dismissed the bank fraud allegations
 from Count I, it observed, “The nature of the case, certainly the
 complexion of the case is quite different once you take out the
 real guts of the conspiracy charge, which is really what the case
 is all about.”
      Defendants agreed and objected to the redacted indictment.
 Counsel for Collins and Minks argued, “[i]t’s now no longer the
 Indictment even that the grand jury returned.” See Appendix A, the
 Redacted Indictment.


       41
      The bank fraud statute was modeled on the mail and wire fraud
 statutes and, where it dovetails with those statutes, we look to
 precedents   arising   under   those  statutes   to   inform   our
 interpretation of such amorphous phrases as “scheme to defraud.”
 Stavroulakis, 952 F.2d at 694.

                                         37
      The essential requirement, indeed, all the particulars constituting the
      offense of devising a scheme to defraud, are wanting. Such
      particulars are matters of substance, and not of form, and their
      omission is not aided or cured by the verdict.

See also United States v Goldsmith, 109 F.3d 714, 715 (11th Cir. 1997) (bank fraud

statute requires the government to establish that a scheme existed in order to obtain

money from the bank); United States v. Stavroulakis, 952 F.2d 686, 694 (9 th Cir.

1992) (bank fraud statute makes an individual criminally culpable for devising and

executing or attempting to execute a scheme with the intent to defraud a bank).

      After the redaction of this Indictment, the target of the scheme set forth in

Count I is the IRS. Hill is not mentioned at all. Nor does a fair reading of the

redacted Indictment adequately describe how the Vision Banc loans were

fraudulently procured or even that the Vision Banc was a target of fraud in any way.



      Government counsel now argues that the missing scheme to defraud the

banks can be located among the 227 overt acts remaining in Count I. The overt

acts, however, are there to support the allegations of a conspiracy, not to describe

an alleged scheme to defraud. United States v. Mercer, 133 F. Supp. 288, 290-91

(N.D. Cal. 1955) (indictment charging defendant with wire fraud supported only by

overt acts and no particulars of the scheme insufficient).


                                         38
      Furthermore, the overt acts describe no coherent scheme. In the original

Indictment, the overt acts were put into context by the detailed descriptions of the

scheme contained in Parts A, C, D and the introductory section of Count I. When

the court redacted all of these sections except as they related to the narrow tax

scheme, it left the overt acts without context. Standing alone, they do not indicate

the nature of the scheme to defraud, and so cannot supply the missing allegations

of a scheme or artifice to defraud the banks. See Mercer, 133 F. Supp. at 290.

(“Even if the overt acts charged in count one were to be considered, they do not

indicate the nature of the scheme to defraud.”).

      Finally, even if the overt acts could supply the missing “scheme,” the jury,

having no description of a bank fraud scheme, was left free to pick and choose that

“scheme” from wherever they wished among the 227 overt acts. Under such

circumstances, the probability that the resulting verdict was not unanimous would

be overwhelming. For example, Juror A may have located the scheme in overt acts

1-10, while Juror B found the scheme in acts 2-20 only. Although both voted to

convict, they had different schemes in mind.

      Therefore, even if the overt acts could supply the missing scheme, the failure

of the jury to unanimously agree on which of the 227 overt acts constituted the

scheme would violate these defendants’ right to a unanimous verdict. United States

                                        39
v. Gipson, 553 F.2d 453, 458 (5th Cir. 1977) In Gipson, the Fifth Circuit reversed a

conviction where the jurors were instructed that they could convict the defendant

if they found that he had performed any of the six acts prohibited by the statute.

The court held that such an instruction violated the defendant’s constitutional right

to a unanimous verdict since it authorized a guilty verdict despite the fact that some

jurors may have believed that the defendant had committed certain of the acts, while

other jurors were convinced that he committed different ones of the prohibited acts.

Id. The court wrote that “[r]equiring the vote of twelve jurors to convict a

defendant does little to insure that his right to a unanimous verdict is protected

unless this prerequisite of jury consensus as to the defendant’s course of action is

also required.” Id. See also United States v. Grandlund, 663 F.2d 534, 544 (5th Cir.

Unit B 1981) (conviction reversed where impossible to tell if jurors agreed that

defendant committed same act which could properly support conviction for mail

fraud and conspiracy).

       Although defendants’ did not request a more specific jury instruction,42 after

having redacted away the scheme, the failure of the district court to instruct the jury

that they must unanimously agree on the acts constituting defendants’ scheme was


       42
      The district court instructed only that “Now, any verdict you
 reach in the jury room, whether it’s guilty or not guilty, must be
 unanimous.”

                                          40
plain error. See Gipson, 553 F.2d at 458. Therefore, even if the missing scheme could

be located among the 227 overt acts as the government now argues, we would reverse

the convictions on Counts II and III for violation of these defendants’ substantial right

to a unanimous verdict.

       In summary, the failure of Counts II and III to sufficiently allege the

underlying scheme to defraud Hill and Vision Banc respectively is fatal.43 To the

extent that the overt acts allege any scheme, the defendants’ right to jury unanimity

as to this scheme was unconstitutionally impaired. See United States v. Huls, 841

F.2d 109, 112 (5th Cir. 1988) (reversal required where indictment fails to allege

essential element of the offense). All convictions on these counts will be reversed.

                          VII. Counts VI, VIII, IX and XIII

       We hold that under the circumstances described above, defendants’

convictions on these counts must be reversed. All of these offenses require

allegations of an underlying scheme. See 18 U.S.C. §§ 1341 and 1343; Hess, 124

U.S. at 488-489 (mail and wire fraud); United States v. Ferrara, 571 F.2d 428, 429-

           43
         In similar circumstances, a district court upon remand
 stated, “It is noted that the government must modify the redacted
 version of the indictment. The redacted version does not contain
 the Count 2 allegations of a scheme to defraud that the remaining
 mail and wire fraud counts refer to as being incorporated by
 reference.   The scheme allegations should be included in the
 redacted indictment.” United States v. Bailin, 816 F. Supp. 1269,
 1272 n. 4 (N.D. Ill. 1993).

                                           41
30 (8th Cir. 1978) (offense of interstate transportation of money taken by fraud is

meant “to reach the fraudulent scheme whereby the criminal is the efficient cause

of the interstate transportation”); United States v. Alford, 999 F.2d 818, 830 (5th Cir.

1993) (essential element of the money laundering count is that proceeds of financial

transactions represent proceeds of specified unlawful activity); United States v.

Restivo, 8 F.3d 274, 279 (5th Cir. 1993) (defendant charged with, as an essential

element of the money laundering counts, conducting financial transactions with the

intent to promote the specified unlawful activity of bank fraud). These counts

originally incorporated by reference the description of the bank fraud scheme found

in Count I. The redaction completely eliminated this scheme. The counts,

therefore, all must be reversed for failure to allege an essential element of these

offenses.

                         VIII. Sufficiency of the Evidence

       As already apparent, the case has presented troublesome issues often difficult

to grasp. We come now to another.

       We must, as seen, remand the case for further proceedings generally

expected to include retrials under more traditional and less gambling processes.

Yet, we have not decided which of the defendants remain exposed to trial.

Strenuous argument is advanced by and on behalf of each that, in the trial from

                                          42
which this appeal is taken, there was insufficient evidence to support verdicts of

guilt.44

           Adjudicating such claims is not usually of great difficulty. It can be tedious.

Citations to transcripts of witnesses' testimony and to exhibits are required, but

ought not be hard to do. Here, however, we encounter well-nigh insurmountable

difficulties.

           The government's brief is supposed to refer us to volume and page of

transcribed testimony where, it is said, we shall find evidence sufficient to support

these convictions. There are some such references. However, the government's

brief incorporates a novel citation scheme. Instead of advising the reader where

certain testimony can be found in the record, the brief identifies witnesses and

              44
         In ruling on the defendants’ motions for judgments of
 acquittal, the district court commented:

            [T]here’s been some serious doubt in my mind as to what
            really has been established by the government in
            connection with the stated purpose of the remaining
            portion of the conspiracy. In truth, there really has
            not been much evidence that there was a conspiracy to
            conspire or frustrate the IRS function in this case. .
            . .
                 Part of the problem is that the government has
            attempted to turn a bank fraud case into a case that
            includes an income tax case and a mail fraud case, and
            everything else, and the pieces simply don’t fit
            together very well.

 The district court went on, however, to uphold the convictions.

                                             43
volumes of transcript, advising the court that, if the court peruses all the testimony,

some support for the proposition advanced might be found! Instead of identifying

pages upon which the contended proof is found, the brief says "passim"! Thus, the

first such record reference, found on page 10 of the government's brief reads,

"Manuscalco R95: passim." (On that page, there are five more such references.)

       These invitations to us to read entire volumes of transcript on the chance that

we shall discover the testimony upon which the prosecutor relies are not merely

occasional. From page ten through page thirty-nine of the government's brief, we

count no less than eighty-three (83) such references! Eliminating duplications, we

count forty volumes of record transcripts called to our attention followed by the

Latin word "passim" ("everywhere"). Apparently, the United States Attorney

depends on us to search through these volumes looking for what we believe the

government proffers as supporting evidence on the fact issue being discussed.

       We shall not undertake to do this.      Appellants say that they cannot find

testimony tending to prove guilt in these volumes. Perhaps they have overlooked

something. Left to sift through the pages by ourselves, unguided by an advocate,

we might overlook it, too. The government allocates too much advocacy to the

court. To guard against this sort of happening, the court fashioned a rule:




                                          44
       In the statement of the case, as in all other sections of the brief, every
       assertion regarding matter in the record shall be supported by a
       reference to the volume, document number and page number of the
       original record where the matter relied upon is to be found.

11th Cir. R. 28-2 (1).45

       Why is compliance important? Our opinion thus far makes it clear that the

court will not allow these convictions to stand. However, upon remand, new trials

might be conducted.46 Yet, if, in the trial here under review the government failed

to present sufficient evidence to support a conviction of any one of the appellants,

that defendant may not be placed in further jeopardy by a new trial.47 We must,

            45
        It should also be noted that the Clerk of Court for the
 Eleventh Circuit sends every party notice of the rule upon the
 filing of the appeal. Government counsel admitted he was aware of
 the rule, that his record references violated it, and that the
 Eleventh Circuit in a recent case had chastised another attorney
 for a similar failure to follow the rule.         See Freund v.
 Butterworth, 117 F.3d 1543,1569 n.60 (11th Cir. 1997). See also
 F.R.A.P. 28(e).
       46
       Double jeopardy prevents retrial on the acquitted bank fraud
 conspiracy theory. See Richardson v. United States, 468 U.S. 317,
 325(1984)(“. . . the protection of the double jeopardy clause by
 its own terms applies only if there has been some event, such as an
 acquittal, which terminates the original jeopardy.”); Price v.
 Georgia, 398 U.S. 323, 329 (1970). All other convictions, though
 reversed for trial error, would be subject to retrial. Montana v.
 Hall, 481 U.S. 400 (1987). See also United States v. Miller, 952
 F.2d 866, 872 (5th Cir. 1992) (no double jeopardy unless the
 original jeopardy has terminated; and it is abundantly clear that
 a reversal for [trial] error is no more a termination of jeopardy
 than a mistrial where the jury is unable to agree.”)
        47
             Burks v. United States, 437 U.S. 1 (1978).

                                          45
therefore, determine whether or not there was sufficient evidence vis-à-vis each

appellant.48 The government says that, as to each, there was sufficient evidence.

Government counsel owes the court the duty of pointing it out.

      Therefore, this appeal will remain in the breast of the court until further order

or judgment. A separate order will issue from the Clerk of Court directing

compliance with Eleventh Circuit Rule 28-2 (i).



                                  IX. Conclusion

      The circumstances surrounding the allegations in Count I of a bank fraud

conspiracy denied these defendants a fair trial on this count. The convictions under

Count I WILL BE REVERSED. Counts II , III, VI, VIII, IX and XIII are

insufficient as a matter of law for failure of the redacted Indictment to allege an

essential element of these offenses and all WILL BE REVERSED. By separate

order to the Clerk of Court, we DIRECT further documentation on the sufficiency




        48
       Although not mandated by the double jeopardy clause, it is
 clearly the better practice for the appellate court on an initial
 appeal to dispose of any claim properly presented to it that the
 evidence at trial was legally insufficient to warrant the thus
 challenged conviction. Miller, 952 F.2d at 874. Accord United
 States v. Szado, 912 F.2d 390, 393 (9th Cir. 1990); United States
 Quinn, 901 F.2d 522, 529 n.5 (6th Cir. 1990); United States v.
 Anderson, 896 F.2d 1076,1078 (7th Cir. 1990).

                                         46
of the evidence to sustain the convictions obtained in order to permit retrial upon

remand. Therefore, the question of remand remains in the breast of the court.

      ORDER WILL ISSUE BY CLERK OF COURT; JUDGMENT TO

FOLLOW FURTHER PROCEEDINGS.




                                        47
                          APPENDIX A                         _____________________________________/

                                                             THE GRAND JURY CHARGES:

      IN THE UNITED STATES DISTRICT COURT FOR THE                    At all times relevant to the indictment :
                                                                                          COUNT I
              NORTHERN DISTRICT OF FLORIDA                       From on or about June 1,1985,and continuo u s l y    thereafter up
                                                             to and including the dat e o f this indictme n t , i n t h e N o r t h e r n
                      PENSACOLA DIVISION                     District of Florida,and elsewhere, WILLIAM MICH A E L A D K I N S O N , K E I T H
                                                             ALAN COX, ROBERT L. COLLINS, ROBERT ALLIGOOD a / k / a B O B A L L I G O O D ,
UNITED STATES OF AMERICA,                                    RONALD D. PEEK, ROBERT E.BROCKMAN,
                                                                 BENJAMIN L. KOSHKIN, ANN POWELL MINKS f/k / a A N N P O W E L L
v.                                         PCR 91-03052/RV

                                              SUPERSEDING

WILLIAM MICHAEL ADKINSON,                      INDICTMENT
                                                                                   the defendants herein, will f u l l y a n d k n o w i n g l y
KEITH ALAN COX,
                                                             did combine, conspire, confe d e r a te, and agree t o g e t h e r a n d w i t h
                                                             one another andwith other indivi duals, both k n o w n a n d u n k n o w n t o
ROBERT L. COLLINS,
                                                             the grand jury, to accomplish the following:
                                                                         The defendants, WILLIAM MICHAEL ADKIN S O N , K E I T H A L A N C O X ,
ROBERT ALLIGOOD a/k/a BOB ALLIGOOD,
                                                             ROBERT L. COLLLINS, ROBERT ALLIGOOD a/k/a BOB A L L I G O O D , R O N A L D D .
RONALD D. PEEK,                                              PEEK, ROBERT E. BROCKMAN, BENJAMIN L. KOSHKIN , A N N P O W E L L M I N K S
                                                             f/k/a ANN POWELL
ROBERT E. BROCKMAN,                                          conspired to defraud the United States by i m p e d i n g , i m p a i r i n g ,
                                                             frustrating, obstructing, and defeating the l a w f u l g o v e r n m e n t a l
RICHARD A. TINSLEY,                                          f u n ctions of the Internal Revenue Service s o f t h e T r e a s u r y
                                                             Department in the ascertainment, computatio n , a s s e s s m e n t , a n d
DANIEL D. KISTLER,                                           collection of the reven u e o f the United Stat e s ; t o w i t : F e d e r a l
                                                             income taxes of one or more persons or entiti e s .
BENJAMIN L. KOSHKIN,

ANN POWELL MINKS f/k/a ANN POWELL,

MARY CATHERINE FAWCETT,

GILBERT G. DUFILHO                                                                                   49




                              50                                                                     51
                                                                                                                                A.   Scheme

                                                                                                       As it relates to the tax c o n spiracy, t h e p u r p o s e o f t h e
                                                                                              conspiracy to imped e and impair the Internal R e v e n u e S e r v i c e w a s
                                                                                              to defraud the United States (1) by concealin g a n d c a u s i n g t o b e
                                                                                              concealed income generated from the proceeds o f c e r t a i n f a l s e a n d
                                                                                              fraudulent loan transactions, which procee d s w e r e p u r p o r t e d l y
                                                                                              applied to real estate transactions but were in a c t u a l i t y d i v e r t e d
                                                                                              and distributed among a number of persons and e n t i t i e s a n d w h i c h




                                            52                                                                                       53




p r o c e e d s co n s t i t u t e d t a x a b le income to the one or more persons or
e n t i t i e s r e c e i v i n g a n d p o s sessing said proceeds, and (b) by either
f a i l i n g t o f i l e f e d e r a l i ncome tax re t u r n s w hich if truthfully
f i l e d w o u l d h a v e d i s c l o s e d the existence of said inco m e o r by
f i l i n g fa l s e t a x r e t u r n s t hat failed to report income deriv ed from
t h e p r o c e e d s o f t h e f a l s e a n d f r a udulent loans, all so as to
i m p e d e d , i m p a i r , f r u s t r a te, obstruct and defeat the lawful
g o v e r n m e n t a l f u n c t i o n s o f the Internal Reven u e Service in the
a s c e r t a i n m e n t , a s s e s s m e n t , collec t i o n and computation of revenue
o f t h e Un i t e d S t a t e s , t o w it: federal income taxes of one or more
persons or entities.
                                                 B. Property
                 T h e p r o p e r t y i s located south of Highway 98, east of
Sandestin,              and      consists          of  approximately      21,000  ac res of
u n i m p r o v e d l a n d i n t h e W a l ton County, Florida, within the Northern
D i s t r i c t of F l o r i d a . T h e property is located on the south side of
H i g h w a y 98 , a n d r u n s a d j a c ent to the Gulf of Mexico, and contains
s e v e r a l m i l e s o f p r i s t i n e beach-front land.
                                           C . Defendants, Entities and Other Persons
[ c o m p l e t e l y r e d a c t e d , i n c l uding the title]




                                            54                                                                                       55
56   57




58   59
60   61




62   63
64   65




66   67
68   69




70   71
                        72                           73




 D.   Manner and Means by Which the Conspiracy was
Carried Out.




                        74                           75
76   77




78   79
80   81




82   83
84   85




86   87
                                           88                                                                                       89




                                                                                              30.      It   was   further    part   of   the  conspiracy that the
                                                                                            misappropriate proceeds of the Vi s i on Banc S a v i n g s A s s o c i a t i o n
                                                                                            sham loans were transmitted directly to Imperi a l T i t l e C o m p a n y a n d
                                                                                            thereafter disbursed to the benefit and g a i n o f , i n t e r a l i o s ,
                                                                                            WILLIAM MICHAEL ADKINSON, ROBERT ALLIGOOD a/k / a B O B A L L I G O O D ,
                                                                                                                 The  Development     Group,  Inc.         and   Sandsend
                                                                                            Financial Consultants, Ltd.
                                                                                              31.       It   was  further    part  of   the  co n s p i r a c y that      the
                                                                                            aforem e n tioned diversion of the Vision Banc S a v i n g s A s s o c i a t i o n
                                                                                            sham l o an proceeds was concealed through t h e u s e o f s h e l l
    27.        It wa s p a r t o f t h e unlawful conspiracy to impede, impa i r            corporations, nominees and fraudulent loan tr a n s a c t i o n s .
a n d d e f e a t th e l a w f u l f u n c tions of the Internal Revenue Ser vice to           32.     It was further p a r t o f the conspira c y t h a t a l l o f t h e
c o n c e a l or c a u s e t o b e concealed income in the amo unt of                       corporate entities that received or transmitte d a n y o f t h e i n c o m e
a p p r o x i m a t e l y $ 2 0 , 4 0 0 , 0 0 0 obtained and received from Vision Banc      generated by the sham Vision Banc Savings Assoc i a t i o n l o a n p r o c e e d s
S a v i n g s A s s o c i a t i o n o f Kingsville, Texas through sha m loan                either (a) failed entirely to file federal tax r e t u r n s , i n c l u d i n g
transactions.                                                                               Development Group, Inc.; Walt o n County Invest o r s , I n c . ; S a n d s e n d
         28.            I t w a s f u r t h e r p a r t of the conspiracy to arrange        Financial Consultants Limited;Crossview Develo p m e n t C o m p a n y , I n c .
p u r p o r t e d re a l e s t a t e t r a n sactions that involved the crea ti o n of      Development Mortgage Group, Inc.; Ferguson C & D , I n c . ; a n d F i r s t
d o c u m e n t a t i o n t o g i v e t h e appearance of arms-length transactions,         Western Equity, Inc., or (b) filed false feder a l t a x r e t u r n s t h a t
i n c l u d i n g t h e p u r c h a s e b y Walton County Investors, Inc. Of real           faile d to report receipt or possession of sai d i n c o m e , i n c l u d i n g
e s t a t e fr o m S t . J o e P a p e r C ompany and a subsequent resale by Walton         Reynolds, Smith& Hills and its subsidiary, Plan t e c R e a l t y C o m p a n y .
C o u n t y I n v e s t o r s , I n c . O f certain parcels o f s u c h property to              33.     It was further part of said consp i r a c y t h a t W I L L I A M
R o b e r t C o r s o n a s T r u s t e e ; Cro s s view Development Company, Inc.;         MICHAEL ADKINSON and BENJAMIN L. KOSHKIN did n o t f i l e a f e d e r a l
D e v e l o p m e n t M o r t g a g e G r o u p , Inc.; Ferguson C & D, Inc.; an d First
Western Equity, Inc.
            2 9.         I t w a s f u r t h er p art of t he c onspiracy t o c r e a t e
f i c t i t i o u s an d f r a u d u l e n t c ommissions, feesand loans in connection
w i t h th e fa l s e r e a l e s t a t e transaction and to prepare and execute
f a l s e d o c u m e n t a t i o n i n f urtherance thereof, so as t o d ivert,
m i s a p p r o p r i a t e a n d d i s t r i b ute to certain persons and entities the
i n c o m e de r i v e d f r o m t h e s h am Vision Banc Savings Associatio n loans
a n d fo r a l l s u c h p e r s o n s a n d entities to conceal from the Internal
R e v e n u e S e r v i c e t h e t r u e i n come character of these misappropriated
p r o c e e d s o f t h e s h a m V i s i o n Banc Savings Association loan s.




                                           90                                                                                       91
t a x r e t u r n i n 1 9 8 6 a n d b o t h ROBERT ALLIGOOD a/k/a BOB ALLIGOOD and
R O B E R T L. CO L L I N S f i l e d f a lse federal tax returns that fa iled to
r e p o r t th e i r r e c e i p t o f i n come derived from the sham Visi on Banc
S a v i n g s A s s o c i a t i o n l o a n p roceeds.




                                                                                                 E. Overt Acts.

                                                                                     THERE FOLLOW 50 UNREDACTED PAGES
                                                                                     ASSERTING 227 OVERT ACTS SAID TO
                                                                                     HAVE     BEEN    COMMITTED    IN
                                                                                     FURTHERANCE OF THE CONSPIRACY
                                                                                     ORIGINALLY ALLEGED IN THE PAGES
                                                                                     STRICKEN    AND,  POSSIBLY,   IN
                                                                                     FURTHERANCE OF OTHER CHARGED
                                                                                     CONDUCT.



                                       92                                                              93